Title: From George Washington to Charles Washington, 31 January 1770
From: Washington, George
To: Washington, Charles



Dr Charles,
Mount Vernon Jany 31st 1770

If you saw my Brother John in Stafford when you were down there at Christmas; if you had any Conversation with my Br. Saml on the Subject I mentioned to you; and if any time was proposed for your meeting at this place, I shoud be glad to know it, & beg you will write me a line by the first Post after this gets to hand informing me of it accordingly; as I want to prepare for my journey but am desirous before hand of knowing whether I am to go alone or in company as it will make some difference in my preparations.
As I expect it will now shortly be known, whether the Officers & Soldiers under the Kings Proclamation have any chance to come in for Lands West of the Alligany mountains I shoud be glad to know if any of them which may fall in your way woud sell their rights; and upon what terms; tho. I have little expectations that any of them will sell upon such terms as I woud buy, or any person coud afford to buy, unless they warranted the Land; for if the number of Grants (which are of older date to the King’s Proclamation) shoud take place, as their is but too much reason to apprehend, if they do not by clashing with each other, destroy themselves; I woud hardly give any Officer a button for his Right: for besides a large Tract of Country reserved for the Indian Traders, from Fort Pitt near 150 Miles down the Ohio, & up to the Laurell Hill, there appeard by a List laid before the House of Burgesses by Order of the Govr to be between 6 &

7,000,000 of Acres actually granted, & Petitioned for; & most of the Grants made in such generall, & indeterminate terms, that if confirmd, no man can lay off a foot of Land & be sure of keeping it, till they are servd.
Upon my shewing Mr Thruston (who was formerly a Lieutt, & thereby entitled to 2,000 Acres of Land) a Copy of the Grants, & proceedings of the House of Burgesses thereupon, he immediately sold his right (tho. otherwise very fond of it) to Lund Washington for Ten pounds—Now, coud I purchase 12 or 15,000 Acres upon the same terms, I woud do it, considering of it as a Lottery only; and my Reason’s for so doing are these—Such a quantity of Land as this, added to what I may expect in my own Right, woud form a Tract of so great dignity as to render it worth my while to send out a Person for the discovery of Land, clear if possible of these numerous grants; and to be at some expence and trouble in seating and Saving it; for without th⟨is⟩ the Land woud soon be forfeited (which I beleive will be the case with half the Officers in this Colony) if they shoud actually obtain the Land. & again, it woud be worth my while thus situated, to buy of some who might under their Grants think I clash’d with them.
Upon the whole, as you are situated in a good place for seeing many of the Officers at different times, I shoud be glad if you woud (in a joking way, rather than in earnest at first) see what value they seem to set upon their Lands, and if you can buy any of the rights of those who continued in the Service till after the Cherokee Expedition, at the rate of about five, Six, or Seven pounds a thousand acres I shall be obligd to you, & will pay the money upon demand. I am of opinion that Chew, & some of those who may be in want of a little ready money, would gladly sell; nor is it much to be wondered at if they shoud, for if those large Grants which I have already mentiond shoud take place the purchaser will have sunk so much money to very little purpose; nor is the Officer’s right under the Proclamation of any consequence to those who either does not resolve to go after the Land himself, or employ others to do it for him; the first I do not suppose many are inclind to, the last is hardly worth the expense for small tracts; & the Officer is as much obliged to find the Land as any other individual; nor is his Title, if he be not entitled to some degree of preference, a jot better than any

other Man’s who will go in pursuit of Lands himself, except that he is to enjoy it 10 years free of Quitrents.
If you shoud make any purchases, let it be done in your own name; for reason’s I shall give you when we meet—take Bonds in large Penalties to convey all their Rights under the Kings Proclamation to you; and they shoud be obligd to suffer their names to be made use of to obtain the Land, as the Kings Proclamation requires a Personal application to the Govr & Council in order to entitle them to the Respective quantities granted. In looking over the List of Grants that were laid before the Ho. of Burgesses I perceivd one for 10,000 Acres to a certain Ambrose Powell (who I beleive lives in Culpeper County) lying above the Mouth of the great Kanhaway—this is comprehended within our Grant of 200,000 Acres, it is also fixed at a place where two or three other Grants are laid & I believe some of them older; but yet, as it lyes in the way of a scheme I have in view; and woud, in some small degree promote my Plan if I had it, I shoud be obligd to you if ⟨yo⟩u woud enquire in a round about way who this Powell ⟨is⟩, where he lives, &ca; & tell me who you think the most ⟨lik⟩ely person for me to employ to purchase his right to ⟨the⟩ Grant—You need not let your reasons for enquir⟨ing⟩ after Powell be known, till you have given me what information you can concerning him, least it may give him or others cause to imagine that his grant is more valuable than it really is: In fact, I do not think th⟨at⟩ it ⟨is⟩ intrinsically worth a groat (tho. I woud give ⟨eight or⟩ Ten pounds for it, If I coud not get it for less) ⟨inasmuch⟩ as it is totally swallowed up in other Grants; but ⟨several⟩ of this sort may in some measure give me a prior ⟨claim to⟩ have my share of the 200,000 Acres laid of abo⟨ve the⟩ Mouth of the Gt Kanhaway where I am told the ⟨land is⟩ very fine, it is for this reason therefore I would ev⟨en give⟩ a tittle for Powell’s.
In the whole of your transactions, either w⟨ith the⟩ Officers, or on this other matter; do not let it be kno⟨wn that⟩ I have any concern therein. I have Inclosd y⟨ou a copy⟩ of the Bond I drew from Thruston to Lund Was⟨hington,⟩ which will serve you for a Precedent in case you ⟨shoud⟩ make any purchases—I have put your name ⟨in the⟩ place of Lund Washington’s as I would have the ⟨title⟩ given to you, & not to me, till matters are rip⟨er than⟩ they appear to be at present. I shall take c⟨are to⟩ furnish you

with money as you may find oc⟨casion⟩ to compleat the quantity I have mentioned. ⟨Show no⟩ part of this Letter, so that you can be drawn into ⟨no trou⟩ble or difficulty in t⟨he⟩ Affair. In the mean ⟨time I⟩ shoud be glad if you would write to me fully by the first post after this gets to hand. I am Yr Most Affecte Brother

Go: Washington


P.S. Inclosd you will receive 30/ to pay the within Acct of James Browns—tho. I think it is a most enormous charge as I shoud be glad you would tell him.

